Citation Nr: 1714026	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-31 111	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2014 decision, the Board determined that new and material evidence had been received to reopen the previously denied claims of entitlement to service connection for PTSD and hepatitis C.  The Board remanded those claims to the Agency of Original Jurisdiction (AOJ) for further development.

While the matter was in remand status, in a September 2014 written statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.  Under these circumstances, this issue is no longer within the Board's jurisdiction, and has accordingly been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

The Board notes that in a February 2017 statement, the appellant referred to claims of service connection for depression and anxiety.  A review of the record indicates that in a January 2017 rating decision, the RO denied service connection for depression.  The Veteran is advised that all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  In addition, VA will not accept an expression of dissatisfaction or disagreement in any format other than the prescribed notice of disagreement form (VA Form 21-0958), a copy of which was provided to him at the time of notification of the January 2017 rating decision.  See 79 Fed. Reg. 57660 (Sept. 25, 2014); 38 C.F.R. § 20.201(a) (2016).  Thus, should he wish to file a new claim or express disagreement with a denied claim, the Veteran is advised that he should do so using the required forms, enlisting the help of his representative if necessary.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA the he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran has been met with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a September 2014 written statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  See Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for PTSD.


REMAND

The record on appeal reflects that while this matter was in remand status, the RO undertook significant efforts to schedule the Veteran, and thereafter reschedule him on multiple occasions, for a requested hearing before local RO personnel.  Ultimately, the Veteran failed to appear for a March 2016 hearing before a Hearing Officer.  

Thereafter, in April 2016, the Veteran telephoned the RO to request a videoconference hearing at the Tulsa VA Outpatient Clinic, in connection with his appeal.  The Veteran reported that he is homeless and does not have transportation to travel to a hearing at the Muskogee Regional Office.  He indicated that he would really like to have a hearing to explain his situation.  In a February 2017 letter, the Veteran reiterated his request for a Board videoconference hearing.  

Although the Veteran was provided multiple opportunities to attend a hearing before local RO personnel, it appears that he has now requested a Board hearing before a Veterans Law Judge.  VA regulations provide that a Board hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a Board hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a requested hearing.

In order to ensure full compliance with due process requirements, therefore, a Board videoconference hearing should be scheduled, at the Tulsa VA outpatient clinic if possible.  As such Board videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

The Board wishes to advise the Veteran, however, that failure to appear for a scheduled Board hearing will result in his hearing request being deemed withdrawn and no further request for a hearing will be granted in the same appeal unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.702(d) (2016).  The appellant is further advised that although he is entitled to a Board hearing in connection with his appeal, such a hearing is not required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






Department of Veterans Affairs


